—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered on or about January 23, 1997, which denied plaintiff’s motion for summary judgment, unanimously affirmed, without costs.
On a prior appeal to this Court (Unionport Shoes v Parkchester S. Condominium, 205 AD2d 385, 387), it was held that “assuming both a valid subletting and defendant’s awareness of the sublease, plaintiff has established a prima facie case of wrongful interference with contractual relations”. Plaintiff has not established either element as a matter of law. Accordingly, plaintiff’s motion for summary judgment was properly denied. Concur — Milonas, J. P., Nardelli, Williams and Mazzarelli, JJ.